Citation Nr: 0527081	
Decision Date: 10/05/05    Archive Date: 10/17/05

DOCKET NO.  04-20 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Chicago, Illinois


THE ISSUES

1. Entitlement to service connection for the cause of the 
veteran's death.

2. Entitlement to dependency and indemnity compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1318.

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. Bredehorst, Counsel


INTRODUCTION

The appellant is the widow of a veteran who served on active 
duty from August 1970 to February 1972.  This matter is 
before the Board of Veterans' Appeals (Board) on appeal from 
a February 2003 rating decision by the Chicago RO.  
   
This appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify you if further 
action is required on your part.  


REMAND

In July 2005, the appellant testified before the undersigned 
at a hearing at the RO (Travel Board hearing).  
Unfortunately, the tape of the hearing was either inaudible 
or destroyed, and thus a transcription could not be made.  In 
an August 2005 letter from the Board, the appellant was 
notified that a transcription of July 2005 hearing could not 
be made, and she was offered the opportunity to appear for 
another hearing.  In correspondence received by the Board in 
September 2005, the appellant responded that she wished to 
attend another Travel Board hearing.  Due process 
considerations mandate that the hearing be rescheduled.  
38 C.F.R. § 20.717 (2005).  

Since Travel Board hearings are scheduled by the RO, see 38 
C.F.R. § 20.704(a), this case is REMANDED to the RO for the 
following:

The RO should arrange for the appellant 
to be scheduled for a hearing before a 
Veterans Law Judge at the RO (or, in the 
alternative, if she so desires, a video 
conference hearing before a Veterans Law 
Judge), and provide her (and her 
representative, if any) with written 
notification as to the date, time, and 
location of said hearing.

The claims should then be processed in accordance with 
standard appellate procedures.  The appellant has the right 
to submit additional evidence/argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  These claims must be afforded expeditious 
treatment by the RO.  The law requires that all claims that 
are remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.


 
	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


